Citation Nr: 9916933	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  94 - 26 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
October 1962, and from January 1963 to June 1970, including a 
tour of duty in the Republic of Vietnam from November 1967 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1993 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  That decision denied the appellant's 
reopened claim for service connection for post-traumatic 
stress disorder (PTSD).

This case was previously before the Board in March 1997.  At 
that time, the Board noted that the VA psychiatric 
evaluations conducted in May 1991 and in December 1992 and 
showing diagnoses of PTSD appeared to have been conducted 
without review of the veteran's claims file, and to consist 
in large part of an uncritical acceptance of the veteran's 
alleged combat stressors and a rote recording of his claimed 
symptoms.  By order of the Board, dated March 14, 1997, the 
case was Remanded to the RO for further development of the 
evidence, to include obtaining additional information 
regarding stressors claimed by the veteran, verification of 
the veteran's claimed stressors through the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), and 
for a VA psychiatric evaluation of the veteran by a panel of 
three board certified psychiatrists in accordance with the 
diagnostic procedures outlined in the VA Physician's Guide 
for Disability Evaluation Examinations, and with the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  

Review of the claims folder shows that the Veteran's 
Application for Compensation or Pension (VA Form 21-526), 
submitted on April 30, 1991, reflected that the veteran's 
mailing address was: 5701 N. Sheridan Road, Apartment 5E, 
Chicago, Illinois 60660.  That specific mailing address has 
been used by the RO for purposes of VA correspondence with 
and notification to the veteran since that date.  No 
subsequent change of address has been filed with VA. 

Pursuant to instructions on Remand by this Board on March 14, 
1997, the RO notified the veteran by letter dated March 21, 
1997 that additional information was requested for the 
purpose of determining his entitlement to the benefit sought 
on appeal.  The information needed was specified, and the 
veteran was provided VA Forms 21-4142 and 21-4138 for his use 
in providing the requested information.  However, that letter 
was not directed to the veteran's address of record, in that 
it did not bear the veteran's complete mailing address, 
omitting his apartment number.  The RO letter of March 21, 
1997 was returned with the stamped notation by the U.S. 
Postal Service that the veteran was not known at that 
address.  That development letter was not thereafter remailed 
to the veteran's correct mailing address.

A copy of the Board's remand order of March 14, 1997, was 
mailed to the veteran by the Board on March 14, 1997.  That 
mailing was not properly addressed in that it did not contain 
the veteran's complete mailing address, omitting the 
apartment number.  Further, there is no evidence in the 
claims file that a copy of that remand order was sent to the 
veteran's service organization representative.  The mailed 
copy of the Board's remand order of March 14, 1997 was 
returned by the U.S. Postal Service with the stamped notation 
that the veteran was not known at that address.  The Board 
notified the RO by letter of April 2, 1997 that the copy of 
the Remand order mailed to the veteran had been returned 
undelivered, and requested that it determine the veteran's 
correct mailing address and remail that document to the 
veteran. 

The RO then undertook to obtain another mailing address for 
the veteran through his veteran's service organization 
representative and through the files at the VAMC, North 
Chicago, the VAMC, Hines, and the VAMC, West Side/Lakeside, 
including medical facilities where the veteran was last known 
to have been treated, all without success.  Efforts by his 
service organization to obtain another mailing address for 
the veteran from Directory Assistance for Chicago and North 
Judson, Indiana, were likewise unavailing.  

On April 14, 1999, at the suggestion of the veteran's 
national service organization representative, the Board 
mailed another copy of its Remand order of March 17, 1997 to 
the veteran at his last known address of record, including 
his apartment number, but that mailing was also returned by 
the U.S. Postal Service with the stamped notation that the 
veteran was not known at that address.  The indicated 
mailings and their return are documented in the claims 
folder.  

On October 5, 1998, the RO mailed a Supplemental Statement of 
the Case to the veteran at his address of record, including 
his apartment number.  This mailing was not returned by the 
U.S. Postal Service, and no response was received from the 
veteran.  However, the Board notes that an RO letter 
accompanying the Supplemental Statement of the Case informed 
the veteran that a response at that time was optional.  A 
subsequent RO letter to the veteran, dated December 29, 1998, 
advised him that his records were being returned to the 
Board.  However, that letter was not directed to the 
veteran's address of record, omitting his apartment number, 
and, in any event, did not require a response.  While there 
is no indication that such letter was returned, the evidence 
shows that the case was transferred to the Board on the same 
date.

Governing regulations provide that, except as provided in § 
3.652, where evidence requested in connection with an 
original claim, a claim for increase or to reopen or for the 
purpose of determining continued entitlement is not furnished 
within 1 year after the date of request, the claim will be 
considered abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, dependency and indemnity 
compensation, or monetary allowance under the provisions of 
38 U.S.C.A. § 1805 based on such evidence shall commence not 
earlier than the date of filing the new claim.  38 U.S.C.A. 
§  501 (West 1991 & Supp. 1998);  38 C.F.R. § 3.158(a) 
(1998).

The Board is aware that there is some evidence that the 
veteran no longer resides at the address he last provided the 
RO, and that his current mailing address is unknown.  
However, that has not be established with the degree of 
certainty 


required to invoke the provisions of  38 C.F.R. § 3.158 
(1998); also see Hyson v. Brown,  5 Vet. App. 264-65 (1993).  
The Board concludes that the evidence is not sufficient to 
establish that notice of the information needed to develop 
his claim and resolve his appeal was properly sent to the 
veteran at his address of record.  Hyson v. Brown,  5 Vet. 
App. 264-65 (1993).  "Notification" means written notice 
sent to a claimant or payee at his or her latest address of 
record.  38 C.F.R. § 3.1(q) (1998).  The law requires only 
that VA mail a notice and then presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary."  Ashley v. Derwinski,  2 Vet. App. 307, 308-
309 (1992).  Here there is evidence that the requisite notice 
was not sent to the veteran at his "address of record," 
which rebuts any presumption of regularity in the 
administrative process as to this veteran. 

Accordingly, the case must again be remanded to the RO in 
order that the veteran be given appropriate written notice, 
at his address of record, that additional information is 
needed for the purpose of determining his entitlement to the 
benefit sought on appeal.  The RO is instructed to include 
the veteran's complete address of record, including his 
apartment number, in all mailings to the veteran. 


REMAND

The veteran served on active duty from November 1959 to 
October 1962, and from January 1963 to June 1970, including a 
tour of duty in the Republic of Vietnam from November 1967 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1993 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  

The veteran's claim for service connection for post-traumatic 
stress disorder (PTSD)was previously considered by this Board 
in September 1988.  At that time, the Board reviewed the 
veteran's entire record, including a reconciliation of 
diagnosis by a Board of three psychiatrists which identified 
Axis I diagnoses of alcohol abuse and cannabis abuse; and an 
Axis II diagnosis of mixed personality disorder with 
schizotypal and narcissistic features.  Based upon its review 
of the record and the conclusion of the Board of 
psychiatrists, the Board denied entitlement to service 
connection for PTSD.  

Since that time, the veteran has reopened his claim for 
service connection for PTSD by submitting additional 
evidence.  A report of VA psychiatric evaluation in May 1991 
shows a diagnosis of major depression.  A September 1992 
letter from a VA physician associated with the PTSD Clinical 
Program reflects a diagnosis of PTSD, based upon a combat 
history provided by the veteran which is not documented in 
his service administrative records or other official 
documents.  A subsequent report of VA psychiatric evaluation, 
conducted in December 1992, also shows a diagnosis of PTSD.  
The Board observes that the VA psychiatric evaluations 
conducted in May 1991 and in December 1992 appear to have 
been conducted without review of the veteran's claims file, 
and to consist in large part of a uncritical acceptance of 
the veteran's alleged combat stressors and a rote recording 
of his claimed symptoms.  

The United States Court of Veterans Appeals (Court) has held 
that the Board correctly rejected a medical opinion where 
"the conclusion reached by the physician [was] clearly based 
on the history provided by the veteran."  Reonal v. Brown,  
5 Vet. App. 458, 460 (1993).  "[The] Board [is] not bound to 
accept opinions of two physicians who made diagnoses of 
PTSD... almost 20 years following appellant's separation from 
service and who necessarily relied on history as related by 
appellant."  Reonal, at 460-461;  Swann v. Brown,  5 Vet. 
App. 229, 233 (1993).  The presumption of credibility of the 
evidence does not arise where the examining physician relied 
upon the appellant's account of his medical history and 
service background ....[and] "An opinion based upon an 
inaccurate factual premise has no probative value."  Reonal, 
at 461.  

A General Counsel opinion, issued in July 1995, held that, 
pursuant to the statutory duty under  38 U.S.C.A. § 5107(a) 
to assist a claimant in the development of facts pertinent to 
a claim, and the decisions of the Court of Veterans Appeals 
(Court) interpreting that duty, a Department of Veterans 
Affairs examiner must review a claimant's prior medical 
records when such review is necessary to ensure a fully 
informed . . . examination or to provide an adequate basis 
for the examiner's findings and conclusions (emphasis added).  
VAOPGCPREC  20-95 (O.G.C. 20-95).  

In that connection, the Court has held as follows:  A VA 
examination which failed to include a review of all of the 
veteran's medical records [was] in violation of the duty to 
assist.  Culver v. Derwinski,  3 Vet. App. 292, 299 (1992).  
"The examiner must have the full medical record of the 
veteran prior to making the evaluation."  Shoemaker v. 
Derwinski,  3 Vet. App. 248, 255 (1992).  "In order for [VA] 
to fulfill its duty to assist ... a thorough contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, [is required] so that the 
evaluation of the claim[ed] disability will be a fully 
informed one."  38 U.S.C.A. § 5107(a);  Roberts v. 
Derwinski,  2 Vet. App. 387, 390 (1992);  Green v. Derwinski,  
1 Vet. App. 121, 124 (1991).  In remanding for another 
[psychiatric]evaluation because "apparently the claims 
folder was not reviewed by the examiner", the Court held 
that "[i]t is ... essential, both in the examination and in 
the evaluation of disability, that each disability be viewed 
in relation to its history."  38 C.F.R. Part 4,§ 4.1;  
Tucker v. Derwinski,  2 Vet. App. 201, 203 (1992).

Further, the record in this case shows that the veteran was 
seen in the Mental Health Clinic at the VAMC, Indianapolis, 
in October 1986 and subsequently, and that he was 
hospitalized at that facility in November and December 1986.  
The Board notes that the records of such treatment of the 
veteran have not been obtained and associated with the claims 
file.  The record further shows that the veteran has received 
outpatient treatment at the VAMC, Hines, commencing in June 
1991; those records must also be obtained and reviewed by the 
RO.  

The Board further notes that the RO has not made appropriate 
efforts to verify the stressors which the veteran has alleged 
as the cause of his claimed PTSD.  In view of the fact that 
the veteran's military occupational specialty (MOS) during 
his period of Vietnam service was that of Unit Supply 
Technician, that he was not wounded, and that he received no 
awards or decorations for valor, the Board finds that efforts 
to verify the stressor stories offered by the veteran are 
warranted.  In particular, the Board notes that the veteran 
has stated that his duties while in Vietnam included taking 
bodies to graves registration, and that he has asserted that 
he occasionally acted as a helicopter door gunner.  He has 
further testified that he went up in an attack helicopter 
that annihilated a village next to their base, and that bases 
where he served came under sniper fire and rocket and mortar 
attacks.  

Further, during the pendency of this appeal, VA has revised 
the schedule for rating disabilities with respect to mental 
disorders, effective November 7, 1996.  61 Fed Reg. 52,695 
(1996).  On and after that date, all diagnoses of mental 
disorders for VA purposes must conform to the fourth edition 
of the American Psychiatric Association's  Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed 
Reg. 52,700 (1996);  38 C.F.R. Part 4, § 4.125 (1996).  DSM-
IV has significantly revised the definition of what 
constitutes a traumatic event or stressor for purposes of 
diagnosing PTSD.  The requirements of due process of law in 
this case require further development of the medical evidence 
in order to determine whether the record contains evidence of 
a stressor as now defined in DSM-IV and whether any such 
stressor has caused PTSD in this veteran.  Dudnick v. Brown, 
No. 96-327 (U.S. Vet. App. Jan. 28, 1997);  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Based upon the foregoing, the case is Remanded to the RO for 
the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers from 
whom he has received treatment for PTSD 
since service separation.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to hospitalization and 
treatment of the veteran at the VAMC, 
Indianapolis, in October 1986 and 
subsequently, and at the VAMC, Hines, in 
June 1991 and subsequently.  The RO 
should also review all medical records 
subsequent to 1991 for another mailing 
address for the veteran.  

2.  The veteran should again be asked to 
provide specific facts about any 
"stressor" to which he may already have 
referred or to set forth specifics about 
the "stressors" he now alleges that he 
"reexperiences."  Specifics include 
matters such as dates, places, units of 
assignment, and the names of other 
individuals who were killed or wounded 
and the units to which they were 
assigned, if different from the 
appellant's, as requested in the RO's 
prior letters to the veteran in May 1991.  
The veteran should be advised that his 
failure to provide the requested 
information may adversely affect the 
resolution of his claim.  

3.  Thereafter, a description of the 
veteran's "stressor" stories, including 
any response received to the stressor 
development letter, histories provided by 
the veteran at the time of private or VA 
hospitalizations, examinations, 
psychiatric or psychological evaluations, 
or consultations; and any portions of the 
June 1987 and September 1993 hearing 
transcripts which make any reference to 
any traumatic or combat experiences while 
serving in the Republic of Vietnam, 
together with a copy of each of the 
veteran's DD Forms 214, his DA Form 20, 
and his complete service administrative 
records, should be forwarded to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150, for 
verification of the stressor stories. 
USASCRUR should further be asked to 
provide any unit histories or 
chronologies in its possession pertaining 
to the activities of the 17th Assault 
Helicopter Company, and of Company B, 
101st Aviation Battalion, 101st Air 
Cavalry Division, in the Republic of 
Vietnam from November 1967 through 
October 1968.  If USASCRUR requests 
additional or clarifying information, all 
such information should be promptly 
obtained and provided.  

4.  The veteran should then be scheduled 
for a special VA psychiatric evaluation 
by a panel of three board certified 
psychiatrists who are qualified to 
evaluate and diagnose PTSD and who have 
not previously examined or treated the 
veteran.  The examination is to be 
conducted in accordance with the 
diagnostic procedures outlined in the VA 
Physician's Guide for Disability 
Evaluation Examinations, and with the 
fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV), and all appropriate studies, 
including PTSD subscales, are to be 
performed.  The examiners should 
determine the extent, etiology and 
correct diagnosis of any psychiatric 
disability found to be present, and 
reconcile conflicting diagnoses.  The 
claims file and a complete copy of this 
Remand order must be made available to 
and be reviewed by the examiners prior to 
their examinations.  In determining 
whether or not the veteran has PTSD due 
to an inservice stressor, the examiners 
are hereby notified that only the 
verified history detailed in the report 
provided by the ESG, the service medical 
and administrative records, or 
specifically verified by the RO, may be 
relied upon.  If the examiners believe 
that PTSD is the appropriate diagnosis, 
they must specify the evidence relied 
upon to determine the existence of the 
stressors and specifically identify which 
stressor(s) detailed in the USASCRUR 
report, the service medical and 
administrative records, or verified by 
the RO is (are) responsible for their 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the VA 
psychiatric report requested herein to 
verify that any diagnosis of PTSD was 
based on the verified record history 
provided by the USASCRUR and/or the RO.  
If the examiners relied upon a history 
which was not verified, that examination 
report must be returned as inadequate for 
rating purposes.  The Board emphasizes 
that the Court has held that a diagnosis 
of PTSD, related to service, based on an 
examination which relied upon an 
unverified history is inadequate.  If any 
other development is incomplete, 
including if the requested examination 
does not include all test reports, 
special studies, or opinions requested, 
appropriate corrective action is to be 
implemented prior to returning the case 
to the Board.  

6.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
service-connection for PTSD in light of 
the additional evidence obtained.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case on all issues in 
appellate status and the veteran and his representative 
should be provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this claim.  




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



